         Case 1:18-cr-00031-LAP Document 164 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA

                                                                 18-CR-031 (LAP)
       -against-

                                                                [PROPOSED] ORDER
                                                                xxxxxxxxx
ISMAEL GARCIA,

                              Defendant.


       Upon the ex parte application of Ismael Garcia, by his attorney Justine A. Harris, Esq.,

for an order authorizing the appointment of Noam Biale, Esq., an associate of the firm Sher

Tremonte LLP, pursuant to Criminal Justice Act, 18 U.S.C. § 3006A;

       IT IS HEREBY ORDERED, that Noam Biale, Esq., an associate of the firm Sher

Tremonte LLP, is appointed nunc pro tunc to July 3, 2018, to assist in the representation of

Ismael Garcia in the above-captioned matter, pursuant to Criminal Justice Act, 18 U.S.C. §

3006A, and is authorized to bill at the rate of one hundred dollars ($110) per hour.


Dated: New York, New York
       September 3, 2020
                                             SO ORDERED




                                             Hon. Loretta A. Preska
                                             District Judge, United States District Court
                                             Southern District of New York
